Title: To Thomas Jefferson from Charles Willson Peale, 21 February 1808
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum Feby. 21st. 1808.
                  
                  I received your favor of the 6th. Instant, containing Lieut. Pikes communications, and since the Bears have been exhibited have found their manners correspond with his account—Therefore I shall not hesitate to put them together in a large Cage without being chained, as well to see how large they may grow as to experiment on their propagation.
                  My Son Rembrandt, not satisfied with very great improvement in his art, established on his knowledge of some fine works of the old masters & his unceasing study of nature—but feeling every day an encreasing fondness for it and a growing ambition to be distinguished among its Professors—has determined to profit by the treasures of the Louvre & the Vatican. And indeed from my knowledge of his Enthusiasm & judgment, his taste, Industry, and perseverance, which have led him not only through the usual courses of study and observation, but into the mysteries of Chymestry for the discovery of perfect & durable materials, I cannot but have the fullest confidence in his ultimate success & that his Country may yet be proud of his talents.   As a fond Parent I wished to have kept him in my Bosom, his talents have endeared him to me—and in parting with him I shall part with a friend and counsellor on all occasions, but my enjoyment must be in some measure sacrificed to his laudable ambition and the construction of his future happiness.
                  My Dear Sir, you may wonder at the strength of some of my expressions concerning the talents of Rembrandt—but when you recollect that I was a Painter many years, and was supposed not to have disgraced my Teacher, West, you may conclude that I ought to be a competent judge of my past deficiencies and my Son’s surpassing excellence, who, in rekindling my desire to resume the Pensil, has given me such a system of art as will enable me to execute Works of greater harmony & durability than ever.   As one of the means of enabling Rembrandt to accomplish his object, I shall engage him to paint for the Museum about 12 Portraits in Paris or Rome or both. I have thought of the father of modern Chemistry, Lavoisier, and the anatomist Cuvier; but as the selection is important I take the liberty of requesting your assistance in pointing out such as your knowledge and judgement may prefer.   It would be a most fortunate thing for Rembrandt could he paint an Original Portrait of Buonaparte, yet so great a distinction could scarcely be expected, unless his study and residence in Rome and Paris were long and successful enough to place him at the head of Portrait Painters on the Continent; in which expectation I confess I do indulge, persuaded even at present that few can surpass him in the strength & fidelity of his Portraits, the force & nature of his colouring & the Individuality & expression of his Countenances.
                  When my Sons took the Mammoth to England, it was our hope that the politics of Europe would not have prevented the fulfilment of their objects; but circumstances were such that Mr. West advised them immediately to return & expected shortly to have followed them—Should an opportunity offer to dispose of the Mammoth in Paris, it may be sent after him, as well as any other Articles which might be required to procure in exchange the duplicates there which he may know are wanting in our Museum—
                  In the present state of affairs it will be sufficiently difficult to get a passage for himself; should the Embargo remain would it be possible for him to go in some Vessel carrying Dispatches? he wishes to get off about the last of April or 1st. of May.
                  Mr. Joseph A. Smith of S. Carolina has been so obliging as to give Rembrandt letters of flattering recommendation to Monsr. Denon, Derecteur generale des beaux Arts, Monsr. Legrand, Architecte & Monsr. Ennio Visconti—at Paris; and at Rome to the celebrated Sculptor Canova, Monsr. Fagan & Frederigo Rehberg. With these letters, and perhaps a few others, his plan of Painting Portraits & probably of copying some celebrated Historical Pictures & this stock of experience, he will be possessed of advantages beyond the mere Student, & of which I am sure he will make the best use.
                  Some of my friends have been alarmed with the apprehension of the State-House being taken from me in case Congress should remove to Philada. But from my knowledge of the unfitness of the Building which cannot readily be enlarged, and that the former Building is infinitely better for their accomodation, I cannot believe my situation in much danger, & should that honorable body ever sit in Philada., I should, on the contrary, rather expect them to Patronize the Institution, if not make it a permanent Public one.
                  I am happy to hear of your reinstated health And am with much esteem your friend
                  
                     C W Peale 
                     
                  
               